FRUGÉ, Judge
(dissenting).
I respectfully dissent.
The majority in this case believes itself bound by State, Department of Highways v. Pommier, 270 So.2d 274 (La.App. 3rd Cir., 1972). However, I believe that Pom-mier is erroneous. and should be overruled. This is not a proper case for the application of LSA-C.C.P. Article 2164. The Department of Highways had in its possession plats which showed its ownership of the land in question. With due diligence and proper trial preparation, these plats could have been obtained. Therefore, they are not entitled to have the case remanded. Aucoin v. Aucoin, 34 So.2d 819 (La.App.Orl., 1948); Chalmers v. Frost-Johnson Lumber Company, 143 La. 836, 79 So.2d 424 (1918).